DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0212475 A1), hereinafter “Lee” and in view of Collins et al. (US 2014/0280291 A1), hereinafter “Collins”. 
As per claim 1, Lee teaches a method comprising:
“performing entity extraction on content in a file that a user is authoring or editing” at [0054]-[0058], [0064], [0069], [0074];
(Lee teaches a system for suggesting auto-completion terms comprises a text entry unit 2 for enabling a user to enter a text into a current report 1. A term extractor 5 for extracting terms occurring in the current report 1)
“storing the extracted entities in an index, wherein the index is used for auto-complete suggestion for content-aware search suggestions with respect to the file that the user is authoring or editing” at [0059]-[0060], [0076]-[0080];
(Lee teaches the extracted terms from the current report are stored in the extracted terms 8. The extracted terms 8 is used for suggesting auto-complete terms for content-aware search suggestions with respect to the file that the user is authoring or editing)
“generating terms and phrases related to the extracted entities and storing the terms and phrases in the index” at [0059]-[0060], [0065]-[0066], [0069], [0073];
(Lee teaches accessing a plurality of the co-occurrence statistic 7, which provides information about terms which 
“in response to receiving an input of at least one character 
(Lee teaches in response to receiving an input “au” from the author of the currently display document,  a string matching autocompletion may offer “au”, “auditor”, “auditory”, “audition”, “auditory”, “auditory canal”, “autosomal”, etc. Using the technique described herein, “auditory canal” would be promoted to the top of the list, because it has a relatively high co-occurrence frequency with “tinnitus”, which is the extracted term from the current document)

Lee does not explicitly teach “in response to receiving an input of at least one character in a search field while the file is being display: providing a set of search suggestions to auto-complete the input in the search field based on the terms and 
However, Collins teaches a method for using recent media consumption to select query suggestions including the step of:  “in response to receiving an input of at least one character in a search field while the file is being display: providing a set of search suggestions to auto-complete the input in the search field based on the terms and phrases that appear in the index that satisfy a condition with respect to the at least one character from the input” at [0031]-[0054] and Fig. 3B;
(Collins teaches a user enter a partial query of “jen” while  the media file “Movie1” associated with aspect “Jenifer Lawrence” is displayed. The query suggestion that match an aspect (i.e., “Jenifer Lawrence”) is provided as search suggestion to auto-complete the input in the search field)
Thus, it would have been obvious to one of ordinary skill in the art to combine Collins with Lee’s teaching in order to “increase the accuracy of ranking query suggestion based on information that is specific to the user that entered the partial query, as suggested by Collins at [0001]. 

As per claim 2, Lee and Collins teach the method of claim 1 discussed above. Lee also teaches: “receiving modification to the content of the file, wherein the modification comprises an addition of new content or removal of existing content; and updating the index based on the modification to the content in the file” at [0051]-[0060].

As per claim 3, Lee and Collins teach the method of claim 1 discussed above. Lee also teaches: “in response to receiving at least one additional character in the search field: providing an updated set of search suggestions to auto-complete the input in the search field based on the terms and phrases that appear in the index” at [0056]-[0057].

As per claim 4, Lee and Collins teach the method of claim 1 discussed above. Lee also teaches:  wherein “the index is stored as metadata associated with the file” at [0054]-[0058].

As per claim 5, Lee and Collins teach the method of claim 1 discussed above. Lee also teaches: wherein “the entity extraction is performed on all words in the file” at [0054]-[0058].

As per claim 6, Lee and Collins teach method of claim 1 discussed above. Lee also teaches: wherein “the entity extraction is performed on some subset of the content in the file” at [0054]-[0058].

As per claim 7, Lee and Collins teach the method of claim 1 discussed above. Lee also teaches: “identifying other file as related files with respect to the file; and performing entity extraction on related file” at [0061]-[0062].

Claims 8-12, 15-18, 20 recites similar limitations as in claims 1-7 above and are therefore rejected by the same reasons.

As per claim 13, Lee and Collins teach the system of claim 8 discussed above. Collins also teaches: wherein “the content comprises images” at [0002].

As per claim 19, Lee and Collins teach the medium of claim 15 discussed above. Lee also teaches: further comprising instructions stored thereon that when executed further direct the computing system to: rank entities extracted from the content according to characteristics of the content; and providing suggestion using the rank of the entities prior to receiving the input of at least one character in the search field” at [0059]-[0060].


	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
 	




Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 23, 2021